Upon the preliminary trial of Lon Tyler, charged with first degree murder, he was denied bail by the committing magistrate on January 8, 1921. On January 10, 1921, he filed in the circuit court petition for habeas corpus seeking bail, and on the trial of the cause the petition was denied, and petitioner again remanded to jail without bail. The correctness of this ruling is presented for review on this appeal. We have carefully examined all the evidence, as shown by the record, but for obvious reasons refrain from a discussion thereof; and complying with the well-established rule of having regard to the weight which should be accorded by the revising court to the judgement of the primary court in matters of this kind (State v. Lacey, 158 Ala. 16, 48 So. 343), we cannot say that it clearly appears that the finding of the trial judge is contrary to the great weight or preponderance of the evidence. As this is the rule which must govern this court, it results that the order and judgment of the court appealed from must be affirmed. Affirmed.